ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The Examiner had an interview with the Applicant’s representative on 4/1/2021 and the Applicant’s representative sent proposed claim amendment accordingly for Examiner’s amendment.
The application has been amended as follows: 
Please replace claim 1 and claims 13-16 filed on 2/12/21 with the following:
1. (Currently Amended) A radar device, comprising:
	at least three subcircuits each comprising a cascade input port and a cascade output port, wherein the at least three subcircuits are chained such that the cascade output port of a first subcircuit is connected to the cascade input port of a subsequent subcircuit, the cascade input port of the last subcircuit of the chain is connected to the cascade output port of its preceding subcircuit, and the cascade output port of the last subcircuit of the chain is connectable to an external device,
	wherein the at least three subcircuits are configured to conduct a radar computation in a distributed manner such that intermediate results are conveyed towards the last subcircuit of the chain, and the last subcircuit of the chain is configured to combine these results and supply them towards its cascade output port,
	wherein the last subcircuit of the chain is a digital processing master and the remaining subcircuits of the chain are digital processing slaves, and the digital processing master is configured to coordinate the communication towards the external device, and

13. (Currently Amended)  The radar device according to claim 1, wherein the digital processing master is configured to send the at least one of the instructions to at least one of the remaining subcircuits.
14. (Currently Amended)  The radar device according to claim 1, wherein each of the at least three subcircuits comprises a serial interface, and the digital processing master is configured to send the at least one of the instructions to at least one of the digital processing slaves utilizing the serial interface.
15. (Currently Amended)  The radar device according to claim 1, wherein each of the at least three subcircuits comprises a communication interface connected to a switch, and the digital processing master is configured to send the at least one of the instructions to at least one of the digital processing slaves utilizing the communication interface.
16. (Currently Amended)   The radar device according to claim 1, wherein each of the at least three subcircuits comprises a bidirectional interface, and the digital processing master is configured to send the at least one of the instructions to at least one of the digital processing slaves utilizing the bidirectional interface.

Response to Arguments
Applicant's arguments, filed on 2/12/2021, in pages 7-8, with respect to independent Claim 1 have been fully considered and are persuasive.  
Amendment to Claim 1 has overcome 103 rejection. 
Amendment to claims 1, 13-16 and 18 has been acknowledged.
Allowable Subject Matter
Claims 1-11, 13-16 and 18-25 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “the cascade output port of the last subcircuit of the chain is connectable to an external device, wherein the at least three subcircuits are configured to conduct a radar computation in a distributed manner such that intermediate results are conveyed towards the last subcircuit of the chain, and the last subcircuit of the chain is configured to combine these results and supply them towards its cascade output port, wherein the last subcircuit of the chain are digital processing master and the remaining subcircuits of the chain are digital processing slaves, and the digital processing master is configured to coordinate the communication towards the external device, and wherein the cascade output port of the digital processing master is connected to the cascade input port of the digital processing slave that is the first subcircuit of the chain, and the digital processing master is configured to send at least one of instructions to the first subcircuit of the chain via this connection”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-11, 13-16 and 18-25 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-11, 13-16 and 18-25 allowable for, at least, the reasons for which independent claim 1 is allowable. 
The closest prior art is found to be:

Nayyar et al. (US 2016/0018511 A1) which discloses distributed radar signal processing in a radar system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648